1

2

3

4

5

6

7
                                  UNITED STATES DISTRICT COURT
8                                WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
9
      EQUAL EMPLOYMENT OPPORTUNITY
10    COMMISSION,                                          Case No. 2:17-cv-01098-RSM

                           Plaintiff,                      STIPULATION AND ORDER OF
11                                                         DISMISSAL WITH PREJUDICE AND
      ROBERT SANDERS,                                      PURSUANT TO FED. R. CIV. P. 41(a)(1)
12
                           Plaintiff-Intervenor,
13
              v.
14
      BIG 5 CORP.,
15
                           Defendant.
16

17

18                                            STIPULATION

19   Plaintiff-Intervenor Robert Sanders, by and through his attorneys Scott G. Thomas of Thomas

20   Law Group, P.S. and Terry Venneberg, Attorney at Law (“Plaintiff-Intervenor”), and

21   Defendant Big 5 Corp. (“Defendant”) through its attorneys Francis L. Van Dusen, Jr., Alyson

22   L. Palmer, and Katie Loberstein of Miller Nash Graham & Dunn LLP, stipulate to an order

23


      STIPULATION AND ORDER OF DISMISSAL WITH                  MILLER NASH GRAHAM & DUNN
      PREJUDICE AND PURSUANT TO FED. R. CIV. P. 41(a)(1)                   LLP
                                                                             AT T OR NE YS AT LAW
      -1                                                             T: 206.624.8300 | F: 206.340.9599
                                                                                    P I ER 7 0
                                                                     2 8 0 1 ALAS K AN W AY, SUI T E 3 0 0
      (Case No. 2:17-cv-01098-RSM)                                   SE AT T LE , W ASHI NGT ON 9 8 1 2 1
1    dismissing all of Plaintiff-Intervenor's claims against Defendant with prejudice and without

2    award of fees or costs, pursuant to Fed. R. Civ. P. 41(a)(1).

3                                                ORDER

     Based on the Parties' stipulation as described above, and the Court having expressly
4

     determined that there is no just reason for delay, it is hereby ORDERED, ADJUDGED, AND
5

     DECREED that all Plaintiff-Intervenor Robert Sanders' claims are dismissed with prejudice
6

     and without award of fees or costs pursuant to Fed. R. Civ. P. 41(a)(1)
7

8     DATED this 2 day of October 2018.


                                                    A
9

10
                                                    RICARDO S. MARTINEZ
11                                                  CHIEF UNITED STATES DISTRICT
                                                    JUDGE
12

13

14

15

16

17

18

19

20

21

22

23


      STIPULATION AND ORDER OF DISMISSAL WITH                        MILLER NASH GRAHAM & DUNN
      PREJUDICE AND PURSUANT TO FED. R. CIV. P. 41(a)(1)                         LLP
                                                                                  AT T OR NE YS AT LAW
      -2                                                                  T: 206.624.8300 | F: 206.340.9599
                                                                                         P I ER 7 0
                                                                          2 8 0 1 ALAS K AN W AY, SUI T E 3 0 0
      (Case No. 2:17-cv-01098-RSM)                                        SE AT T LE , W ASHI NGT ON 9 8 1 2 1
1    Presented by:

2    /s/ Francis L. Van Dusen, Jr.
     Francis L. Van Dusen, Jr., WSBA #13669
3    /s/ Alyson L. Palmer                    	
     Alyson L. Palmer, WSBA #46916		
4    /s/ Katie Loberstein                    	
     Katie Loberstein, WSBA #51091	
5    MILLER NASH GRAHAM & DUNN LLP
     Pier 70, 2801 Alaskan Way, Suite 300
6    Seattle, WA 98121
     Phone: (206) 624-8300
7    Fax: (206) 340-9599
     Email: frank.vandusen@millernash.com
8            alyson.palmer@millernash.com
             katie.loberstein@millernash.com
9
     Attorneys for Defendant Big 5 Corp.
10
     Approved as to form:
11
     /s/ Scott G. Thomas
12
     Scott Glen Thomas, WSBA #23079
13   LAW OFFICE OF SCOTT G THOMAS
     1204 Cleveland Avenue
     Mount Vernon, WA 98273
14   360-503-1042
     Email: scott@scottgthomaslaw.com
15          scott.glen.thomas@gmail.com

16   Attorneys for Plaintiff-Intervenor
     Robert J. Sanders
17

18   /s/ Terry Venneberg

     Terry A. Venneberg, WSBA #31348
19
     5224 Olympic Drive NW, Suite 110
     Gig Harbor, Washington 98335
20   253-858-6601
     Email: terry@washemploymentlaw.com
21          firm@washemploymentlaw.com

22   Attorneys for Plaintiff-Intervenor
     Robert J. Sanders
23


     STIPULATION AND ORDER OF DISMISSAL WITH              MILLER NASH GRAHAM & DUNN
     PREJUDICE AND PURSUANT TO FED. R. CIV. P. 41(a)(1)               LLP
                                                                       AT T OR NE YS AT LAW
     -3                                                        T: 206.624.8300 | F: 206.340.9599
                                                                              P I ER 7 0
                                                               2 8 0 1 ALAS K AN W AY, SUI T E 3 0 0
     (Case No. 2:17-cv-01098-RSM)                              SE AT T LE , W ASHI NGT ON 9 8 1 2 1
